Citation Nr: 0912375	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for aortic valve 
replacement.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

According to information currently associated with the record 
on appeal, the appellant served on active duty in the U.S. 
Air Force from April 1968 to April 1973.  He served in the U. 
S. Air Force Reserve from January 1974 to August 1994, 
including a period of active duty from October 1990 to June 
1991, as well as numerous periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  He 
thereafter served in the Michigan Air National Guard from 
August 1994 to January 2003, including numerous periods of 
ACDUTRA and INACDUTRA.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
several disabilities, including coronary artery disease, 
aortic valve replacement, residuals of spinal fusion, carpal 
tunnel syndrome, and asthma.

The appellant perfected an appeal of the RO's decision via 
the submission of a timely VA Form 9 in February 2005.  In 
November 2006, the Board remanded the matter to the RO for 
additional evidentiary development and due process 
considerations.  While the matter was in remand status, in an 
August 2008 rating decision, the RO granted service 
connection for carpal tunnel syndrome of the right and left 
upper extremities, as well as degenerative disc disease of 
the lumbar spine with residuals of lumbar fusion.  

The Board finds that this determination constitutes a full 
award of the benefits sought on appeal with respect to the 
claims of service connection for carpal tunnel syndrome and 
residuals of lumbar fusion.  Absent any indication that the 
appellant has appealed the downstream elements of the rating 
or effective date, such matters are not in appellate status.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  
Thus, the sole issues remaining on appeal are as set forth on 
the cover page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As set forth above, the appellant served on active duty in 
the U.S. Air Force from April 1968 to April 1973.  He 
thereafter served in the U. S. Air Force Reserve and Michigan 
Air National Guard from January 1974 to January 2003, 
including numerous periods of ACDUTRA and INACDUTRA.  

In addition to his military service, the appellant also 
served as a full time civil servant with the Air Force 
Reserve and Michigan Air National Guard from 1978 to 2003.  
It is well established that there is no legal basis upon 
which to establish service connection for diseases or 
injuries incurred during civilian employment.  See e.g. 
Venturella v. Gober, 10 Vet. App. 340 (1997) (holding that 
where a claimant has a dual status as a Reserve/Guard member 
and as a civilian military employee, service connection is 
not in order for those diseases or injuries that were 
incurred during civilian employment).

In this appeal, the appellant seeks service connection for 
asthma as well as coronary artery disease with aortic valve 
stenosis, status post aortic valve replacement.  

On his original application for VA compensation benefits 
received in February 2003, the appellant indicated that he 
had been diagnosed as having coronary artery disease with 
aortic valve stenosis on January 12, 2002, and had undergone 
aortic valve replacement surgery on August 15, 2002.  The 
appellant reported that his asthma had begun on October 18, 
2002.  

In a June 2003 statement, the appellant elaborated on his 
contentions.  He explained that he had served as a pilot, 
both in a military and civil service capacity, for many 
years.  Regarding his asthma, the appellant indicated that 
although he was unable to point to one event or circumstance 
which had caused his condition, it was his belief that "the 
years of breathing aircraft exhaust fumes and recycled 
aircraft air could not have helped."  With respect to his 
heart condition, the appellant indicated that while he had 
tried to maintain a healthy lifestyle with exercise and 
balanced meals, the "life of a flyer is not always conducive 
to either of these goals."  He indicated that "[m]any hours 
in the aircraft, extreme and unusual work hours, hours of 
sitting in an aircraft, inability to eat normal meals were 
all factors that I believe eventually lead [sic] to my heart 
and artery disease."  The appellant further indicated that 
his high stress duties also contributed to his heart 
condition.  

As previously explained by the Board in its November 2005 
remand, applicable legislation provides that service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty in the "active military, naval, or air service."  38 
U.S.C.A. §§ 1110, 1131.  Again, civilian service, even with a 
military department, is not included.  The term "active 
military, naval, or air service" includes "active duty, any 
period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty."  38 U.S.C.A. § 101(24).  

In other words, that the appellant developed asthma or heart 
disease at some point during the years he was a member of the 
Reserve or National Guard is not enough.  Rather, the law 
permits service connection for persons on INACDUTRA only for 
injuries, not diseases, incurred or aggravated in line of 
duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993) 
(discussing 38 U.S.C. §§ 101(24), 1131).  Service as "a 
member of the ... Air National Guard of any State" is to be 
considered " 'inactive duty training' " when it is "duty 
(other than full-time duty) under sections 316, 502, 503, 
504, or 505 of title 32", United States.  See McManaway v. 
West, 13 Vet. App. 60, 67 (1999) (vacated on other grounds 
sub nom. McManaway v. Gober, 4 Vet. App. 275 (2001).  If a 
claim relates to a period of ACDUTRA, the disability must 
have manifested itself during that period.  Paulson v. Brown, 
7 Vet. App. 466, 469-70 (1995).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  

In this case, the RO has obtained personnel records from the 
U.S. Air Force Reserve and Michigan Air National Guard.  
Unfortunately, however, these records do not document the 
dates of the appellant's ACDUTRA and INACDUTRA after 1998.  
Given the appellant's contentions, an effort to obtain these 
dates is critical.  Again, the appellant reports that he was 
diagnosed as having coronary artery disease with aortic valve 
stenosis on January 12, 2002, and was diagnosed as having 
asthma on October 18, 2002.  The record on appeal does not 
currently reflect whether the appellant was on INACDUTRA, 
ACDUTRA, or in a civilian status at the time of these 
diagnoses.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  Indeed, VA may only end its efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2).  Therefore, the RO must again attempt to verify 
the nature and dates of the appellant's service in the 
Michigan Air National Guard after 1998.  

In addition to the criteria for service connection discussed 
above, the Board observes that in some cases, service 
connection for certain diseases, including cardiovascular-
renal disease, may be established on a presumptive basis.  
Specifically, where a veteran served for a period of ninety 
consecutive days or more, service connection for 
cardiovascular-renal disease may be established on a 
presumptive basis by showing that it was manifested to a 
degree of 10 percent or more within one year from the date of 
separation from such period of service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

While the advantages evidentiary presumptions do not extend 
to claims of service connection based on a period of ACDUTRA 
or INACDUTRA, the appellant did have a period of active duty 
in the Air Force Reserve from October 1990 to June 1991.  
Thus, if the evidence establishes that cardiovascular-renal 
disease was manifested to a degree of 10 percent or more 
within one year from the date of separation from such period 
of service, service connection may be established.  

The Board notes that hypertensive vascular disease or 
hypertension (recognized by regulation as a precursor to 
cardiovascular disease) is evaluated under 38 C.F.R. § 1.104, 
Diagnostic Code 7101 (2008).  Under this provision, a 10 
percent rating is warranted when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more.

In other words, if the evidence establishes that the 
appellant's hypertension became manifest to a compensable 
degree within one year of his June 1991 separation from 
active service, service connection may be established.  The 
appellant is therefore strongly advised to submit or identify 
medical evidence demonstrating treatment for hypertension 
during this period.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
repository of records and request 
verification of the dates of all of the 
appellant's periods of active duty for 
training and inactive duty training after 
1998 in the Michigan Air National Guard.

2.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his attorney should be 
provided a supplemental statement of the 
case and an opportunity to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




